DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments in combination with the claim amendments have been found persuasive and overcome the previous rejections; however, after further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment.
Additionally, with regard to the finality of the office action dated 18 August 2020, the examiner notes that the finality was in response to the claim amendments filed 16 January 2020 in response to the Non Final Office action dated 21 October 2019 and is considered proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the phrase “determining a desired change in protein activity” is unclear and confusing.  The examiner is unclear what constitutes a “desired change” and further how a determination can be made for a desired change – as this appears to be a subjective value.  In addition, the phrase “selecting a first electrical field parameter to cause such a desired change” is unclear as to how this is performed when the determination is being performed prior to this step.  Further clarification is required.  
Claims 13-18 are rejected under the same rationale as being dependent upon claim 12 and its limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the 

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 1-4, 6-13, 19-24, and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Muller (JP 2003512884 A). Please note - all paragraphs cited with regard to Muller are in reference to the translated disclosure which is appended to this office action.
Regarding claim 1, Muller teaches a method of therapy location placement for therapy of a tissue, comprising: selecting a location in the tissue based on a protein activity level at the location comprising: estimating the effect of a change in protein activity level of tissue at said location using a model of propagation of effect cascading in said heart (e.g. ¶¶ 7-12, 18-19 – where the heart is imaged after a test stimulation in order to detect a specific location to select for stimulation, based on estimating protein activity level from the need for increased blood supply – where this falls within the scope of what application’s disclosure alludes to as a model of propagation of effect cascading at ¶¶ 392-394 of published application, as best understood by the examiner); and applying a therapy to the location according to said selecting (e.g. ¶¶ 27 – “Once the target region and sites within the target region have been identified, a stimulus is introduced at each of the target sites effective to stimulate angiogenesis….the stimulus may be a biological inducer…e.g. electrical damage” and further ¶¶ 35).
Regarding claim 2, Muller teaches deciding on suitability of a location for therapy application by applying a test therapy and deciding on suitability based on an effect on the protein activity levels of said test therapy (e.g. ¶¶ 7 – “A tool is applied at each of a plurality of sites spanning the entire target region to create a ring of lesions around a core of healthy cells in the myocardium of the heart” and further ¶¶ 11 and 19-22 where the imaging following the test therapy helps to determine the selection of the region in need of proper stimulation to promote protein growth factors).
Regarding claim 3, Muller teaches that the test therapy is capable of being applied outside of the body (e.g. ¶¶ 79 – an electrode fixed around the breast of a wearer).
Regarding claims 4 and 6-7, Muller teaches said therapy includes an embodiment including electrical therapy for the heart and to a location of treatment in an organ according to the desired propagation of said treatment in an organ including said tissue, wherein said applying is in vivo (e.g. ¶¶ 35 – current applied via electrodes to the pericardiac wall).
Regarding claim 8, Muller teaches the propagation is at least a biochemical propagation as the protein is embedded in the porous electrode and applied to the pericardiac wall for absorption and biochemical reactivity with the tissue (e.g. ¶¶ 35).
Regarding claim 9, Muller teaches the location comprises a plurality of locations (e.g. ¶¶ 23, 49 – plurality of target region sites).
Regarding claim 10, Muller specifically indicates that the purpose of the stimulation is to improve cardiac functionality (e.g. ¶¶ 17) – accordingly, the 
Regarding claims 11 and 24, Muller teaches the method further comprising placing an electrode at said location after said deciding, and wherein said selection is applied during electrode implantation to select an implantation area of electrodes in the heart (e.g. ¶¶ 27, 35, etc.).
Regarding claims 12-13, Muller teaches the method further comprising determining a desired change in protein activity (i.e. increase in protein activity); selecting a first electrical field parameter to cause such desired change and wherein said applying includes applying an electric field according to said first parameter (e.g. ¶¶ 35 – current applied via electrodes to the pericardiac wall – where the examiner is of the position that this stimulation parameter is necessarily determined prior to application for the purpose of modifying angiogenesis related protein levels).
Regarding claim 19, Muller further teaches applying another treatment to increase said effect (e.g. ¶¶ 29 – continuous stimuli is required).
Regarding claim 20, the examiner notes that the prior art of Muller teaches stimulation for the purpose of promoting VEGF and protein growth factors (e.g. ¶¶ 27)  – which necessarily results in phosphorylation and it is required in the chemical process of activating proteins.  
Regarding claims 21 and 23, Muller teaches the method wherein said applying comprises applying according to said selecting and according to an expected change in activity level of existing protein to be caused by said therapy and causes a change in 
Regarding claim 22, Muller teaches the method wherein said selecting comprises applying a test therapy to said tissue and measuring an effect of said therapy (e.g. ¶¶ 53 – where a cardiac load is monitored post stimulus for angiogenesis which is indicative of protein activity levels).
Regarding claim 27, Muller teaches the method further comprising changing a location of therapy based on said effect of said test therapy (e.g. ¶¶ 23 – where a plurality of sites are identified for stimulation and each location is targeted individually resulting in a changing of the location each occasion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (JP 2003512884 A).  Muller does not teach a specific duration of stimulation and therefore fails to expressly teach determining an effect of the test therapy on protein activity level changes within a particular time frame – specifically within 15 minutes, less than 15 minutes, or less than 100 seconds as claimed.  The examiner is of the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine an effect of a test therapy within 15 minutes, less than 15 minutes, or less than 100 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (JP 2003512884 A) in view of Donovan et al. (USP# 6,810,286). Muller fails to expressly teach a specific non-excitatory electrical signal application to tissue as claimed.  In the same field of endeavor, Donovan teaches the non excitatory stimulation of cardiac tissue for the purpose of producing angiogenic growth factors to increase protein levels .

Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim and avoid the prior art of record, but remain rejected under §§112, as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792